Case 1:21-cr-00325-CKK Document 24 Filed 08/05/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
. Case No: 21-cr-325 (CKK)
v.

BOYD CAMPER, : 40 U.S.C, § 5104(e)(2)(G)
Defendant.
STATEMENT OF OFFENSE

Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and
through its attomey, the United States Attorney for the District of Columbia, and the defendant,
Boyd Camper, with the concurrence of his attorney, agree and stipulate to the below factual basis
for the defendant’s guilty plea—that is, if this case were to proceed to trial, the parties stipulate
that the United States could prove the below facts beyond a reasonable doubt:

The Attack at the U.S. Capitol on January 6, 2021

1, The US. Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

2, On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.
3. On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count

Page | of 5 TSS, SAR, Lin
Case 1:21-cr-00325-CKK Document 24 Filed 08/05/21 Page 2 of 5

of the Electoral College of the 2020 Presidential Election, which had taken place on November
3, 2020, The joint session began at approximately 1:00 p.m. Shortly thereafter, by
approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a
particular objection. Vice President Mike Pence was present and presiding, first in the joint
session, and then in the Senate chamber.

4, As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S, Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.

5. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior fagade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security scheeniings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

6. At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;
however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,
including by breaking windows and by assaulting members of law enforcement, as others in the
crowd encouraged and assisted those acts, The riot resulted in substantial damage to the U.S.

Capitol, requiring the expenditure of more than $1.4 million dollars for repairs.

Page 2 of 5 JD, BALL bts
Case 1:21-cr-00325-CKK Document 24 Filed 08/05/21 Page 3 of 5

i. Shortly thereafter, at approximately 2:20 p.m., members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Pence, were instructed to—and did—-evacuate the chambers. Accordingly, all
proceedings of the United States Congress, including the joint session, were effectively
suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances
caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who
had entered the U.S, Capitol without any security screening or weapons check, Congressional
proceedings could not resume until after every unauthorized occupant had left the U.S. Capitol,
and the building had been confirmed secured. The proceedings resumed at approximately 8:00
p.m, after the building had been secured. Vice President Pence remained in the United States
Capitol from the time he was evacuated from the Senate Chamber until the session resumed.

Boyd Camper’s Participation in the January 6, 2021, Capitol Riot

8. On January 6, 2021, Boyd Camper attended a rally by the White House on the
National Mall and then moved with a large crowd to the west side of U.S. Capitol Grounds:

9, Camper subsequently admitted to law enforcement that he “picked the right hole”
to get himself to a stairway areca. He saw that the police lines had been broken, as well as
persons getting tear gassed and pushing to get inside the building, Camper stated that he
believed he was in the frontline of the situation, and that “in my mind, we were going to take the
Capitol steps.” Camper also admitted that he went inside the U.S. Capitol building.

10. At approximately 2:45 p.m., Camper entered the U.S. Capitol building via the
Upper West Terrace Door. He then walked around various areas of the U.S. Capitol building,

including the Rotunda, before exiting the U.S. Capitol building.

Page 3 of 5 Sy SAC OTs
Case 1:21-cr-00325-CKK Document 24 Filed 08/05/21 Page 4 of5

11. Throughout the day on January 6, 2021, Camper was in possession of a Go-Pro
camera with an extension pole that he held above shoulder level while recording events. Camper
recorded his entry into the U.S, Capitol and he continued to record with the Go-Pro camera
throughout his time inside the U.S. Capitol building. The Go-Pro camera had audio capabilities
that recorded Camper’s statements while he was both inside and outside the U.S. Capitol
building.

12, On January 21, 2021, Camper was interviewed by law enforcement and said that
he did not want to share the contents of his Go-Pro camera from January 6, 2021, for fear of
implicating himself. He told law enforcement that he would do so, however, if he received a
guarantee that the audio would not be used against him. On March 11, 2021, Camper contacted
law enforcement and spoke with the same agent. The agent asked if Camper still had the Go-
Pro, and he told her it was “inaccessible, buried out in the cold” and did not reveal its location.

13. The government requested that Camper provide the data that was recorded on his
Go-Pro camera from January 6, 2021, Camper stated that he had previously disposed of the
recording and therefore, was not in possession of the recordings anymore.

14. Camper willfully and knowingly paraded, demonstrated, or picketed in the U.S.
Capitol building.

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
D.C. Bar No. 415793

By: 40220 Ati

oo Jacob 4. Strain
Assistant United States Attorney

Page 4 of 5
TS, BAR, a
Case 1:21-cr-00325-CKK Document 24 Filed 08/05/21 Page 5of5

DEFENDANT’S ACKNOWLEDGMENT

I, Boyd Camper, have read this Statement of the Offense and have discussed it with my
attorney. I fully understand this Statement of the Offense. I agree and acknowledge by my
signature that this Statement of the Offense is true and accurate. I do this voluntarily and of my
own free will. No threats have been made to me nor am I under the influence of anything that
could impede my ability to understand this Statement of the Offense fully.

Dates D|

 

Defendant oN.

ATTORNEY’S ACKNOWLEDGMENT

I have read this Statement of the Offense and have reviewed it with my client fully. I
concur in my client's desire to adopt this Statement of the Offense as true and accurate:

fh QB, 2OR! CaeBeD>~

Date: meh

 

Nathan Silver
Attorney for Defendant

Page 5 of 5

JD
